DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 8 June 2021.
Claims 1 and 23 have been amended.
The 112 (b) rejection for claim 20 has been overcome by amendments.
The 112 (d) rejection for claim 41 has been overcome by amendments.
Claims 20 and 41 have been withdrawn.
Claim 22 has been cancelled.
Claims 1-19, 21, and 23-40 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7 April 2021 (incorporated into the response filed 8 June 2021) with respect to Kovach not disclosing a request to verify purchase of a previously purchased electronic ticket and has previously paid for at least one additional item have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 15 of their response, “Applicant responds that Kovach is not directed to a request to verify purchase of a previously purchased electronic ticket and has previously paid for at least one additional item.  Kovach is directed to airport security and ensuring that luggage is secure.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular the Applicant has only argued against the Kovach reference as not disclosing the argued element of “a request to verify purchase of a previously purchased electronic ticket and has previously paid for at least one additional item,” however they have not addressed the primary reference and citation of Bergdale.  Notably, the previous non-final rejection stated that Berdale teaches, “Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to  scanner scans the identifying means carried by the passenger and retrieves at least a portion of the passenger-specific information stored in the memory portion of the RFID tag. The scanning portion of the scanner sends the retrieved information to a computer portion (not shown), which creates a passenger record using the retrieved information. The passenger record may include a record number or other identification means to distinguish and locate the record. The scanner is able to retrieve stored information from multiple uniquely-coded RFID tags 10 in a group, thus eliminating the need for passengers to individually pass by or through the scanner. Thus, the scanner may be conveniently and unobtrusively placed at the entrance for the facility, such as within a door frame or mounted to a wall.” (Emphasis added).  Kovach has continued in paragraph 23, “A boarding pass comprising an RFID tag 10 is then generated. In one embodiment the boarding pass is a conventional paper or plastic card comprising an affixed RFID tag 10. The boarding pass may first be he identifier number 18 is then recorded in the passenger record, "associating" the boarding pass to the passenger. The passenger-specific information relating to the boarding pass, such as the passenger's identity, itinerary and boarding pass number, may likewise be stored on the passenger record along with the identifier 18. Passenger-specific boarding pass information, including a passenger record number, may also be stored in the memory portion of the RFID tag 10 affixed to the boarding pass, if desired. The boarding pass is then printed with passenger-specific information pertaining to the itinerary or is otherwise issued in any conventional manner and provided to the passenger.” (Emphasis added).  Kovach continues in paragraph 24, “At step 114 the passenger proceeds to a baggage check-in point, which may be automated or manned by airport personnel. The baggage check-in point is expecting the passenger, having been supplied with the information gathered at steps 106 and 108 via the computer portion of the scanner. If the baggage check-in point is automated, a display or computerized voice messaging system may be utilized to offer the customer a personalized greeting. If the baggage check-in point is manned by airport personnel, the information may be shown on a display viewable by the airport personnel so that they may identify the passenger and offer them a personalized greeting. An image of the passenger may optionally be displayed to aid personnel in identification.” (Emphasis added).  Kovach then continues in paragraph 25, “One or more baggage tags having RFID tags 10 may be affixed to the baggage at step 116. The RFID tags 10 are scanned to retrieve the identifier 18 information, which is associated with the passenger record by scanning the RFID tag 10 affixed to the baggage to retrieve the identifier number 18, then storing the identifier number in the passenger record associated with the RFID tag. Information such as a description of the bag may also be added to the record. The passenger's identity, itinerary, passenger record number and any other pertinent information may optionally be stored in the memory portion of the RFID tags 10 at step 118.” (Emphasis added).  Thus as shown here, Kovach has disclosed a user requesting evidence of a purchased ticket with included baggage on a trip, wherein the system, upon verifying the customer, provides the customer with RFID tags and boarding passes, which are used as proof of purchase.  As Kovach is being used to modify Bergdale, as recited in the previous rejection, the Examiner maintains that he combination of references disclose, “receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket and has previously paid for at least one additional item for utilization of a service monitored by the ticket taker.”  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1 and 23 with regards to providing camera check points having a camera device that performs a secondary confirmation of the additional item have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8494967, in view of Kovach (US 2004/0124982 A1) (hereinafter Kovach), in view of Cash et al. (US 2002/0134836 A1) (hereinafter Cash), and further in view of Naber et al. (US 2015/0095254 A1) (hereinafter Naber).

Claim 1 of US Patent 8494967 states:
receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic 
receiving from the user's computer device a token associated with the received request; 
determining whether a token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the received token is valid; and 
in dependence on the determination that the received token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker.
Claim 1 of US Patent 8494967 differs from the claimed invention since it fails to recite:
receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket and has previously paid for at least one additional item for utilization of a service monitored by the ticket taker, the visual validation display object configured to be readily recognizable visually by the ticket taker; 
receiving from at least one of the user's computer device and a Bluetooth wireless communication device attached to the additional item a second token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object; 
determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token and the second token are valid
and in dependence on the determination that the first token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker and in dependence on the determination that the second token is valid including in the visual validation display object an indicator that the additional item is permitted, providing a camera check point for secondary confirmation of the additional item.
However with respect to these noted and emphasized sections, it is noted that Kovach teaches in paragraphs 23, 25, 26, 27, 29, and 30 providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database.  Additionally, Kovach has described using a series of readers and cameras to read RFID tags of users’ tickets and their baggage, as such, Kovach has disclosed providing a camera check point for secondary confirmation of the additional item.

It is noted that US Patent 8494967 and Kovach disclose all of the limitations as stated above.  US Patent 8494967 and Kovach do not explicitly disclose the following, however Cash teaches:
A Bluetooth wireless communication device attached to the additional item (See at least paragraphs 28, 29, and 33 which describe attaching a tag to baggage, wherein the tag includes a Bluetooth sensor, and RFID sensor, and a GPS, wherein the Bluetooth sensor is used to communicate with scanners and transmit identifying information and location information to track the baggage and update a database of item locations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a 

It is noted that US Patent 8494967, Kovach, and Cash disclose all of the limitations as stated above.  US Patent 8494967, Kovach, and Cash do not explicitly disclose the following, however Naber teaches:
Providing a camera check point having a camera device that performs a secondary confirmation of the additional item (See at least paragraphs 24, 30, and 41 which describe using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic .

Claims 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8494967 in view of Kovach (US 2004/0124982 A1) (hereinafter Kovach), and further in view of Naber et al. (US 2015/0095254 A1) (hereinafter Naber).

Claim 1 of US Patent 8494967 states:
receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket for utilization of a service monitored by the ticket taker, the visual validation display object configured to be readily recognizable visually by the ticket taker;
receiving from the user's computer device a token associated with the received request; 
determining whether a token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the received token is valid; and 
in dependence on the determination that the received token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker.
Claim 1 of US Patent 8494967 differs from the claimed invention since it fails to recite:
receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket and has previously paid for at least one additional item for utilization of a service
receiving from at least one of the user's computer device and wireless communication device attached to the additional item a second token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object; 
determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token and the second token are valid
and in dependence on the determination that the first token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker and in dependence on the determination that the second token is valid including in the visual validation display object an indicator that the additional item is permitted, providing a camera check point for secondary confirmation of the additional item.
However with respect to these noted and emphasized sections, it is noted that Kovach teaches in paragraphs 23, 25, 26, 27, 29, and 30 providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database.  Additionally, Kovach has described using a series of readers and cameras to read RFID tags 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach.  By reading baggage tags that have been purchased, along with a user device’s token representing an electronic ticket, a system will predictably be able to confirm that a user has purchased a ticket, along with additional services, such as baggage and carryon rights.  

It is noted that US Patent 8494967 and Kovach disclose all of the limitations as stated above.  US Patent 8494967 and Kovach do not explicitly disclose the following, however Naber teaches:
Providing a camera check point having a camera device that performs a secondary confirmation of the additional item (See at least paragraphs 24, 30, and 41 which describe using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergdale et al. (US 8494967 B1) (hereinafter Bergdale), in view of Kovach (US 2004/0124982 A1) (hereinafter Kovach), in view of Cash et al. (US 2002/0134836 A1) (hereinafter Cash), and further in view of Naber et al. (US 2015/0095254 A1) (hereinafter Naber).

With respect to claim 1, Bergdale teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket for utilization of a service monitored by the ticket taker (See at least column 2 lines 45-65, column 4 lines 7-31, and column 8 line 65 through column 9 line 49 which describe a user’s device requesting to verify a purchase of an electronic ticket and obtaining a visual validation display object that confirms that the user possesses the purchased ticket).
The visual validation display object configured to be readily recognizable visually by the ticket taker (See at least column 2 lines 23-65 which describe the visual validation display object as being a pattern of colors, image, or video, that is easily recognizable by the ticket taker).
Receiving from the user's computer device a first token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object (See at least column 2 lines 45-65, and column 3 line 61 through column 4 line 31 which describe a user’s device providing a token associated with the purchased ticket).
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token is valid (See at least column 2 lines 45-65 and column 
In dependence on the determination that the first token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker (See at least column 2 lines 23-65, column 3 line 61 through column 4 line 31, column 9 lines 29-49, and column 10 lines 5-31 which describe activating a purchased ticket, and transmitting a visual display object to the user’s device to be displayed to the ticket taker).

Bergdale discloses all of the limitations of claim 1 as stated above.  Bergdale does not explicitly disclose the following, however Kovach teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and has previously paid for at least one additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel).
Receiving from at least one of the user's computer device and a wireless communication device attached to the additional item a second token associated with the received request to verify purchase of a previously purchased electronic 
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token and the second token are valid (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database).
In dependence on the determination that the second token is valid including in the visual validation display object an indicator that the additional item is permitted (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database).
Providing a camera check point for secondary confirmation of the additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe using a series of readers and cameras to read RFID tags of users tickets and their baggage).


The combination of Bergdale and Kovach discloses all of the limitations of claim 1 as stated above.  Bergdale and Kovach do not explicitly disclose the following, however Cash teaches:
Receiving from a bluetooth sensor wireless communication device attached to the additional item, item information (See at least paragraphs 28, 29, and 33 which describe attaching a tag to baggage, wherein the tag includes a Bluetooth sensor, and RFID sensor, and a GPS, wherein the Bluetooth sensor is used to communicate with scanners and transmit identifying information and location information to track the baggage and update a database of item locations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic 

The combination of Bergdale and Kovach discloses all of the limitations of claim 1 as stated above.  Bergdale, Kovach, and Cash do not explicitly disclose the following, however Naber teaches:
Providing a camera check point having a camera device that performs a secondary confirmation of the additional item (See at least paragraphs 24, 30, and 41 which describe using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage).


With respect to claim 2, the combination of Bergdale, Kovach, Cash, amd Naber discloses all of the limitations of claims 1 and 23 as stated above.  In addition, Kovach teaches:
Wherein the first token, the second token and the third token are the same for a valid electric ticket and a valid additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and all of the identifiers are the same identifier).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of attaching a tag to baggage, wherein the tag includes a Bluetooth sensor, and RFID sensor, and a GPS, wherein the Bluetooth sensor is used to communicate with scanners and transmit identifying information and location information to track the baggage and update a database of item locations of Cash, with the system and method of using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage of Naber.  By reading baggage tags that have been purchased, along with a user device’s token representing an electronic ticket, a system will predictably be able to confirm that a user has purchased a ticket, along with additional services, such as baggage and carryon rights.  

With respect to claim 3, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
Wherein the data record resides on the server and associates at least one of the request to verify purchase of a previously purchased electronic ticket, a user file, the first token, the second token, the third token, the visual validation display object and the indicator that the additional item is permitted (See at least column 3 line 61 through column 4 line 31 which describes a data record on a server which associates the request to verify purchase, tokens and visual display objects).

With respect to claim 4, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
In response to the determining whether a third token associated with the purchased electronic ticket has been stored in a data record results in a determination that no such token has been stored, initiating confirmation that the purchased electronic ticket has been purchased; in dependence on such confirmation, storing a third token in the data record associated with the purchased electronic ticket; and transmitting to the user's computer device a visual validation display object corresponding to the purchased electronic ticket (See at least claims 2 and 19 which describe in response to determining no token associated with the purchased ticket is stored in the data record results, confirming that the ticket has been purchased, storing a token in the data record, and transmitting a visual validation display object to the user).

With respect to claim 5, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 23 as stated above.  In addition, Bergdale teaches:
Storing in the data record associated with the purchased electronic ticket a data value representing a predetermined lock time; determining whether a duration of time from the transmission of the visual validation display object to the predetermined lock time has expired; and in dependence on such determination, permitting or not permitting the visual validation display object to be transmitted to the user's computer device (See at least column 2 line 66 through column 3 line 11 and column 11 lines 5-19, which describe storing a lock time in a data record, determining whether a time from the transmission of the display object to the lock time has expired, and permitting or not permitting the display object to be transmitted to the user device based on the determination).

With respect to claim 6, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
Transmitting an authorization key to the user's computer device that transmitted the received request (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device).

With respect to claim 7, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object using the authorization key (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device, and encrypting the visual display object using the key).

With respect to claim 8, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object with a public key of a public/private key pair for which the transmitted authorization key is an associated private key (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device, and encrypting the visual display object using a public key, wherein the authorization key is a private key).

With respect to claim 9, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
Establishing a persistent channel between the server system and the user's computer device, the persistent channel being configured to permit the server system to push data to the user's computer device in the absence of a specific request for such data being initiated by the user's computer device (See at least column 8 line 30 through column 9 line 28 which describes forming a persistent channel between a server system and the user’s device, which can push data to a user’s device without user input).

With respect to claim 10, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting a command to the user's computer device that causes the transmitted visual validation display object to be automatically deleted from the user's computer device (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe transmitting a command to a user’s device to delete the visual validation display object).

With respect to claim 11, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting commands that cause the server system to control a computer process operating on the user's computer device in order to cause the user's computer device to receive the visual validation display object, display the validation display visual object on the user's computer device, and automatically delete the validation display visual object (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe which describe transmitting commands so that a server controls a user’s device process to display a visual validation object, and automatically deleting the object).

With respect to claim 12, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Where the persistent channel is a bi-directional and full-duplex communications channel (See at least column 8 line 30 through column 9 line 28 which describes the persistent channel as a bi-directional and full-duplex communications channel).

With respect to claim 13, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Where the step of transmitting the visual validation display object is further comprised of: transmitting in a manner to cause the visual validation display object to be automatically displayed on a screen without the user having to input a command to cause the transmission of the validating visual object (See at least column 2 lines 45-65 and column 8 line 65 through column 9 line 28 which describe transmitting the visual validating object to the user’s device, and automatically displaying it without user input).

With respect to claim 14, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting to the user's computer device through the persistent channel a visual image comprising one of an advertisement or a discount coupon (See at least column 10 lines 5-50 which describe transmitting an advertisement or discount offer to a user device over the persistent channel).

With respect to claim 15, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1, 9, and 14 as stated above.  In addition, Bergdale teaches:
Selecting a visual image for transmission to the user's computer device from a plurality of stored visual images, said selection step made in dependence on data associated with the purchased electronic ticket (See at least column 2 lines 45-65, column 3 line 61 through column 4 line 6, and column 4 lines 7-31 which describe selecting a visual image to be transmitting to the user’s device based on the purchased ticket).

With respect to claim 16, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1, 9, 14, and 15 as stated above.  In addition, Bergdale teaches:
Where the selection step is further comprised of determining predetermined features of the validated ticket or purchasing transaction and then making a selection on the basis of those features (See at least column 2 lines 45-65, column 3 line 61 through column 4 line 6, column 4 lines 7-31, and column 10 lines 5-31 which describe selecting the object is further based on features of the ticket, including the location of the user’s device and the venue location).

With respect to claim 17, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting an image that encodes a data value that corresponds to data representing an indicia of identity of the persistent channel (See at least column 8 line 30 through column 9 line 28, and claim 15, which describe transmitting an 

With respect to claim 18, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Bergdale teaches:
Receiving from the user's computer device a request to provide a payment authorization, and in response, performing the transmitting an image step; receiving a request to verify a purchase transaction, said request containing a challenge data; determining whether the challenge data corresponds to the identity of the persistent channel used to transmit the image; and causing a payment to be made to a payment entity associated with the received request to verify the purchase transaction (See at least column 8 line 65 through column 9 line 63 which describe receiving a request from a user device to provide payment authorization, transmitting an image of indicia to a user device, receiving a request to verify the transaction with the identity of the persistent channel used to transmit the image, and causing the payment to be made).

With respect to claim 19, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 stated above.  In addition, Kovach teaches:
Wherein the additional item is selected from the group consisting of luggage, suitcase, briefcase, bicycle, musical instrument, wheelchair, car, vehicle, motorcycle, automobile (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe the additional item as being luggage).
.

Claims 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bergdale, in view of Kovach, and further in view of Naber.

With respect to claim 23, Bergdale teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket for utilization of a service monitored by the ticket taker (See at least column 2 lines 45-65, column 4 lines 7-31, and column 8 line 65 through column 9 line 49 which describe a user’s device requesting to verify a purchase of an electronic ticket and obtaining a visual validation display object that confirms that the user possesses the purchased ticket).
The visual validation display object configured to be readily recognizable visually by the ticket taker (See at least column 2 lines 23-65 which describe the visual validation display object as being a pattern of colors, image, or video, that is easily recognizable by the ticket taker).
Receiving from the user's computer device a first token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object (See at least column 2 lines 45-65, and column 3 line 61 through column 4 line 31 which describe a user’s device providing a token associated with the purchased ticket).
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token is valid (See at least column 2 lines 45-65 and column 3 line 61 through column 4 line 31 which describes determining if a token in a data record matches the token provided by the user’s device).
In dependence on the determination that the first token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker (See at least column 2 lines 23-65, column 3 line 61 through column 4 line 31, column 9 lines 29-49, and column 10 lines 5-31 which describe activating a purchased ticket, and transmitting a visual display object to the user’s device to be displayed to the ticket taker).

Bergdale discloses all of the limitations of claim 23 as stated above.  Bergdale does not explicitly disclose the following, however Kovach teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and has previously paid for at least one additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel).
Receiving from at least one of the user's computer device and a wireless communication device attached to the additional item a second token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their 
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token and the second token are valid (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database).
In dependence on the determination that the second token is valid including in the visual validation display object an indicator that the additional item is permitted (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database).
Providing a camera check point for secondary confirmation of the additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe using a series of readers and cameras to read RFID tags of users tickets and their baggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic 

The combination of Bergdale and Kovach discloses all of the limitations of claim 23 as stated above.  Bergdale and Kovach do not explicitly disclose the following, however Naber teaches:
Providing a camera check point having a camera device that performs a secondary confirmation of the additional item (See at least paragraphs 24, 30, and 41 which describe using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of US Patent 

With respect to claim 24, the combination of Bergdale, Kovach, and Naber discloses all of the limitations of claim 23 as stated above.  In addition, Kovach teaches:
Wherein the first token, the second token and the third token are the same for a valid electric ticket and a valid additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and all of the identifiers are the same identifier).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, 

With respect to claim 25, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Wherein the data record resides on the server and associates at least one of the request to verify purchase of a previously purchased electronic ticket, a user file, the first token, the second token, the third token, the visual validation display object and the indicator that the additional item is permitted (See at least column 3 line 61 through column 4 line 31 which describes a data record on a server which associates the request to verify purchase, tokens and visual display objects).

With respect to claim 26, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
In response to the determining whether a third token associated with the purchased electronic ticket has been stored in a data record results in a determination that no such token has been stored, initiating confirmation that the purchased electronic ticket has been purchased; in dependence on such confirmation, storing a third token in the data record associated with the purchased electronic ticket; and transmitting to the user's computer device a visual validation display object corresponding to the purchased electronic ticket (See at least claims 2 and 19 which describe in response to determining no token associated with the purchased ticket is stored in the data record results, confirming that the ticket has been purchased, storing a token in the data record, and transmitting a visual validation display object to the user).

With respect to claim 27, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Storing in the data record associated with the purchased electronic ticket a data value representing a predetermined lock time; determining whether a duration of time from the transmission of the visual validation display object to the predetermined lock time has expired; and in dependence on such determination, permitting or not permitting the visual validation display object to be transmitted to the user's computer device (See at least column 2 line 66 through column 3 line 11 and column 11 lines 5-19, which describe storing a lock time in a data record, determining whether a time from the transmission of the display object to the lock 

With respect to claim 28, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting an authorization key to the user's computer device that transmitted the received request (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device).

With respect to claim 29, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object using the authorization key (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device, and encrypting the visual display object using the key).

With respect to claim 30, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object with a public key of a public/private key pair for which the transmitted authorization key is an associated private key (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device, and encrypting 

With respect to claim 31, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Establishing a persistent channel between the server system and the user's computer device, the persistent channel being configured to permit the server system to push data to the user's computer device in the absence of a specific request for such data being initiated by the user's computer device (See at least column 8 line 30 through column 9 line 28 which describes forming a persistent channel between a server system and the user’s device, which can push data to a user’s device without user input).
	
With respect to claim 32, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting a command to the user's computer device that causes the transmitted visual validation display object to be automatically deleted from the user's computer device (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe transmitting a command to a user’s device to delete the visual validation display object).

With respect to claim 33, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting commands that cause the server system to control a computer process operating on the user's computer device in order to cause the user's computer device to receive the visual validation display object, display the validation display visual object on the user's computer device, and automatically delete the validation display visual object (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe which describe transmitting commands so that a server controls a user’s device process to display a visual validation object, and automatically deleting the object).

With respect to claim 34, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 and 31 as stated above.  In addition, Bergdale teaches:
Where the persistent channel is a bi-directional and full-duplex communications channel (See at least column 8 line 30 through column 9 line 28 which describes the persistent channel as a bi-directional and full-duplex communications channel).

With respect to claim 35, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Where the step of transmitting the visual validation display object is further comprised of: transmitting in a manner to cause the visual validation display object to be automatically displayed on a screen without the user having to input a command to cause the transmission of the validating visual object (See at least column 2 lines 45-65 and column 8 line 65 through column 9 line 28 which describe 

With respect to claim 36, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting an image that encodes a data value that corresponds to data representing an indicia of identity of the persistent channel (See at least column 8 line 30 through column 9 line 28, and claim 15, which describe transmitting an image that encodes data that represents indicia of the identity of the persistent channel).

With respect to claim 37, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Receiving from the user's computer device a request to provide a payment authorization, and in response, performing the transmitting an image step; receiving a request to verify a purchase transaction, said request containing a challenge data; determining whether the challenge data corresponds to the identity of the persistent channel used to transmit the image; and causing a payment to be made to a payment entity associated with the received request to verify the purchase transaction (See at least column 8 line 65 through column 9 line 63 which describe receiving a request from a user device to provide payment authorization, transmitting an image of indicia to a user device, receiving a request to verify the 

With respect to claim 38, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 stated above.  In addition, Kovach teaches:
Wherein the additional item is selected from the group consisting of luggage, suitcase, briefcase, bicycle, musical instrument, wheelchair, car, vehicle, motorcycle, automobile (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe the additional item as being luggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage of Naber.    By validating a user’s baggage when also validating their ticket, a service checker will predictably be able to ensure that all fees are paid for, as well as the user is performing within the rules of the service.

With respect to claim 39, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Kovach teaches:
Wherein the wireless communication device attached to the additional item is selected from the group consisting of Bluetooth sensors, Bluetooth LE sensors, antennas, Global Positioning Systems (GPS), cellular data, WiFi, cell signal detection, radio frequency sensors, cell signal detection on LTE, LTE Advanced, cell signal detection on GSM, near field communication, wireless frequency standards of communication (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe the additional item’s including an RFID tag on them that can communicate with outside sources (which the Examiner’s notes is a radio frequency sensor)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage of Naber.    By using .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bergdale, Kovach, Cash, and Naber as applied to claim 1 as stated above, and further in view of Warther (US 2012/0062367 A1) (hereinafter Warther).

With respect to claim 21, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 stated above.  Bergdale, Kovach, Cash, and Naber do not explicitly disclose the following, however Warther teaches:
Wherein the wireless communication device includes at least one of a viewable screen and a touch--based interface (See at least paragraphs 7, 27, 33, 36, and 49 which describe RFID tags for baggage, wherein the tags include an e-paper display used to display information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of attaching a tag .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bergdale, Kovach, and Naber as applied to claim 23 as stated above, and further in view of Warther (US 2012/0062367 A1) (hereinafter Warther).

With respect to claim 40, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 stated above.  Bergdale, Kovach, and Naber do not explicitly disclose the following, however Warther teaches:
Wherein the wireless communication device includes at least one of a viewable screen and a touch--based interface (See at least paragraphs 7, 27, 33, 36, and 49 which describe RFID tags for baggage, wherein the tags include an e-paper display used to display information).


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628